Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 42-51 are allowable.
Regarding independent claims 42, 45, and 48-51, the applicant's arguments filed 08/31/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 42, 45, and 48-51 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 42, 45, and 48-51 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 42 (similarly to claims 45, and 48-51), it discloses a method for a user equipment (UE) to transmit control information, to a network node in a wireless communication network, in association with a plurality of repetitions of a data packet, the method comprising: selecting, from a plurality of configured starting transmit positions, a starting transmit position for an initial repetition of the plurality of repetitions of a data packet; selecting a sequence of cyclic shift (CS) values from a plurality of configured CS values: the plurality of configured CS values being less than the plurality of configured starting transmit positions; and the sequence being selected based on the plurality of repetitions and an identifier associated with the data packet, the identifier associated with the data packet comprising a hybrid automatic repeat request processing identifier (HARQ ID); and transmitting the plurality of repetitions of the data packet beginning at the starting transmit position, at least a subset of the repetitions being transmitted in association with respective demodulation reference signals (DMRS) that are cyclic-shifted according to corresponding CS values of the selected sequence and phase-shifted by one of two phase-shift (PS) values.
These claimed features contain particular communications between the network entities as well as specific procedures for selecting specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 45, and 48-51, hence, these claimed features of claims 45, and 48-51 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465